Citation Nr: 0515892	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  97-04 424	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


REMAND

The veteran had active service from December 1962 to December 
1964 and from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 RO rating decision that denied 
service connection for PTSD.  

By way of history, the Board notes that an April 1992 rating 
decision denied service connection for PTSD.  In May 1995, 
the veteran attempted to reopen his claim for service 
connection for PTSD.  An April 1996 rating decision again 
denied service connection for PTSD.  The veteran appealed to 
the Board and in August 1998 the Board remanded this matter 
to the RO for additional development.  In a September 2002 
decision, the Board reopened the claim for service connection 
for PTSD, but then denied that claim on its merits.  The 
veteran filed a timely appeal of the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  By 
December 2004 memorandum decision, the Court set aside the 
Board's September 2002 decision and remanded the veteran's 
claim to the Board.

In its December 2004 decision at page 6, the Court wrote:

[The veteran] also argues that the Board erred 
because it failed to provide a contemporaneous 
examination for his TDIU rating claim.  Although 
[the veteran] submitted a claim for a TDIU rating 
(R. at 285) and included the same on his Notice of 
Disagreement (NOD) (R. at 311), there is no 
evidence of record that the claim was adjudicated 
by the RO, and no action by the Board was taken on 
the claim (R. at 1-11).  Because this claim was not 
adjudicated, the Court will remand the TDIU rating 
claim for adjudication.  See Jones v. West, 12 Vet. 
App. 98, 106-07 (1998) (where NOD includes 
unadjudicated claim, Court has jurisdiction to 
remand matter of Board's failure to adjudicate 
claim).   

The Court remanded the TDIU claim for adjudication.  The 
Board notes that, unbeknownst to the Court in December 2004, 
a July 2004 rating decision adjudicated the claim of 
entitlement to a TDIU rating, and denied the claim.  The 
veteran was informed of this denial by a letter dated July 
26, 2004, but apparently neither the veteran nor counsel for 
the Secretary informed the Court.  Consequently, VA has 
complied with the Court's order to adjudicate the claim for 
TDIU.  There remains nothing further for the Board to do 
concerning the Court's order on this matter.  Nonetheless, 
the Board notes that, to start the appellate process for this 
TDIU claim, the veteran needs to file with the RO a timely 
notice of disagreement with the July 2004 rating decision.  

In its December 2004 decision, the Court indicated at page 6, 
in reference to the October 1998 VA examination by a board of 
psychiatrists, that "the Board may not rely on this negative 
report unless it is returned to the examination board and 
modified to comply fully with [the Board's] 1998 remand 
order".  

The Court specifically found that the October 1998 VA 
examination board report:  (1) did not fully comply with the 
Board's remand order and did not "frame [its] diagnosis 
under the DSM-IV criteria"; (2) was conclusory in nature and 
failed to provide the rationale for its determination that 
the veteran did not fulfill the diagnostic criteria for PTSD 
under the DSM-IV criteria; and (3) failed to set forth the 
DSM-IV criteria or state with specificity how the veteran's 
symptomatology met or failed to meet the DSM-IV criteria for 
PTSD.  Accordingly, the examination report should be returned 
to the examination board to modify the report to comply with 
the Court's order, or, if this is not possible by that 
examination board, the veteran should be scheduled for 
another VA board examination that is in compliance with the 
Court's order (and the Board's 1998 remand order).  

The Board notes that the veteran indicated in September 1998 
that Dr. Maldonado's evidence was already in the claims file 
and that "he does not have any more records".  Thus, to 
determine whether Dr. Maldonado's diagnosis is based on the 
veteran having met the DSM-IV criteria for PTSD, the VA 
examiners should be asked to review Dr. Maldonado's 
psychiatric evaluations dated in 1990 and 1995, and 
specifically indicate how the veteran's symptomatology, as 
set out in Dr. Maldonado's psychiatric evaluation reports, 
met or failed to meet the DSM-IV criteria for PTSD.  

The appellant is hereby notified that, if an examination is 
scheduled, it is the appellant's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  This claim is 
REMANDED for the following:

1.  The veteran's claims file should be 
submitted to the Board of VA examiners 
who performed the October 1998 
examination for review of the entire 
claims file.  If all of the examiners are 
no longer available, or if they cannot 
augment the October 1998 examination 
report, or if it is otherwise determined 
that another examination is necessary, 
the veteran should be scheduled for 
another VA examination for clarification 
of the diagnosis of his psychiatric 
disability.  All indicated tests and 
studies should be accomplished.  The 
claims folder must be available to and 
reviewed by the examiners.  The 
examiners' conclusions, and the reasons 
or bases therefore, are to be set forth 
in the examination report.

The examiners should render an opinion as 
to whether the veteran has PTSD.  If PTSD 
is diagnosed, the examiners should also 
indicate whether the psychiatric 
symptomatology is related to the claimed 
stressful events during service.  It is 
imperative that the examiners 
specifically indicate any claimed 
stressful events as reported by the 
veteran.  

The examiners' opinion should (1) set 
forth the DSM-IV criteria for PTSD and 
(2) state with specificity how the 
veteran's symptomatology meet or fail to 
meet the DSM-IV criteria for PTSD.  

The examiners' opinion should also 
discuss the private psychiatric 
evaluation reports from Dr. Maldonado 
dated in 1990 and 1995 and state with 
specificity how the veteran's 
symptomatology, as set out in these 
reports by Dr. Maldonado, met or failed 
to meet the DSM-IV criteria for PTSD.

2.  If the claim is denied, the veteran 
and his representative should be issued a 
supplemental statement of the case, and 
be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




